PER CURIAM.
Milton Jones appeals a judgment and sentence adjudicating him guilty of possession of a controlled substance with intent to sell in violation of section 893.13(l)(a)(l), Florida Statutes (1987), and driving with a suspended or revoked license in violation of section 322.34(1), Florida Statutes (1987). The judgment mistakenly lists the possession offense as a first degree felony, when in fact that offense constitutes a second degree felony, and imposes a sentence of 2½ years’ incarceration to be followed by 13 years’ probation. The state correctly concedes that the sentence imposed exceeds the statutory maximum sentence of 15 years’ incarceration. See § 775.-082(3)(c), Fla.Stat. (1987). Accordingly, we reverse and remand for correction of the judgment and resentencing.
ERVIN, ZEHMER and BARFIELD, JJ., concur.